 



Exhibit 10.3
August 3, 2007
Via Hand Delivery
Mr. Garry Welsh
RE: Offer of Employment
Dear Garry:
     We are very pleased to confirm our discussions regarding your joining
Gevity as Senior Vice President of Finance and Chief Financial Officer, as soon
as practical. In this capacity, you will report directly to Erik Vonk, Chairman
and Chief Executive Officer, serve on the Company’s Executive Team and be
primarily responsible for the duties and responsibilities of this position set
forth below and as they may evolve over time. We have prepared the following
general summary of the key terms of our offer of employment for your review.

         
 
  Start Date:   On or about August 6, 2007.
 
       
 
  Primary Duties:   Overseeing the Company’s finance and health, retirement and
welfare benefits areas, serving as the Company’s principal financial officer.
 
       
 
      Participating in the on-going development of the company’s strategic plan.
 
       
 
      Assumption of shared responsibility for the development of and the
execution under the Company’s annual operating plan.
 
       
 
  Base Salary:   $450,000 per year payable in equal installments of $17,307.69
on the Company’s normal bi-weekly payroll schedule. You will be eligible for a
first review on January 1, 2008.
 
       
 
  Paid Time Off:   You will be eligible for a total of 216 hours of paid time
off (including 4 weeks of paid vacation) during each calendar year of
employment, prorated for partial years.
 
       
 
  Cash Bonus:   Short Term Incentive — Commencing on January 1, 2008, you will
participate in the Short Term Incentive Program for Executives. This program
currently awards a target cash bonus amount equal to 66.7% of your base salary
actually paid to you during a calendar year (for performance at target level),
50% of target at

 



--------------------------------------------------------------------------------



 



Garry Welsh
Page 2 of 5

         
 
       
 
      threshold and 150% of target at superior. The actual amount of the award
will be based, in part, on Mr. Vonk’s evaluation of your individual performance
and contribution, as well as the overall financial performance of the Company.
Of course, all bonus payments and compensation decisions regarding senior
executives are subject to final approval by the Compensation Committee of the
Board. For your 2007 performance, you will be eligible to receive a cash bonus,
payable at the time that other such bonuses are paid, in an amount of $42,000.00
at target, subject to adjustment, up or down, based on Mr. Vonk’s evaluation of
your individual performance and contribution. Again, any such award is subject
to approval of the Compensation Committee of the Board.
 
       
 
  Stock Options
And Restricted
Shares:   Initial Stock Option Award — As an inducement to commence employment
with Gevity, you will receive an award of non-qualified stock options to
purchase 60,000 shares of the Company’s common stock having a 10-year term and
4-year vesting schedule, pursuant to which 25% of such options vest on each
anniversary of the date of the award, with an exercise price equal to the price
per share at the close of trading on your first day of active employment. In
addition, you will receive an award of 15,000 restricted shares of the Company’s
common stock having a 4-year vesting schedule, pursuant to which 25% of such
shares vest on each anniversary of the date of the award. Such options and
restricted shares will be granted under and subject to the terms of the
Company’s 2005 Equity Incentive Plan.
 
       
 
      Long Term Incentive — Commencing on January 1, 2008, you will participate
in the Company’s Long Term Incentive Plan for executives that will provide you
with a target equity incentive, generally in the form of a Stock Option grant or
such other award type as determined by the Board or a duly authorized Committee
thereof, with a target value equal to 100% of your base salary (for performance
at target levels), 75% of target at threshold and 150% of target at superior, as
determined by the Black-Scholes valuation method (or such subsequently adopted
valuation method). The actual annual award will be recommended by Mr. Vonk to
the Compensation Committee of the Board, based on the contribution of the
disciplines under your direct control as well as on overall performance of the
Company.
 
       
 
  Benefits:   You are immediately eligible to participate in Gevity’s health and
welfare benefits. Should you elect to participate in Gevity’s

2



--------------------------------------------------------------------------------



 



Garry Welsh
Page 3 of 5

         
 
      health and welfare benefits, they will begin immediately upon your hire
date. You should submit your Benefits Election Form with your other new hire
paperwork. The Company’s contribution toward coverage commences as of your date
of employment.
 
       
 
      In case you would opt continuation of an existing plan, the Company will
make its best efforts to either contribute to that plan or reimburse you for
plan expenses for an aggregate value approximately equal to contributions made
by the Company to its own plan on your behalf.
 
       
 
  Relocation:   In order to assist you with your relocation to the
Bradenton/Sarasota, FL area, and in lieu of any other assistance available under
the Company’s Relocation Policy, you will be paid $250,000 on the first regular
payroll date following the first date of your employment with the Company, which
will be subject to gross up for tax purposes.
 
       
 
  Change in
Control:   You will be eligible to enter into a Change in Control Severance
Agreement in the form customarily used by the Company for other senior
executives of the Company. Generally, the agreement provides for certain
payments to you if you are terminated within a two (2) year period following a
change in control of the Company. Please refer to the form of such agreement
provided to you for the specific terms and conditions.
 
       
 
  Indemnification
Agreement:   You will be eligible to enter into an Indemnification Agreement
with the Company in the customary form of such agreement for senior executives,
as the same may be amended from time to time.
 
       
 
  General
Severance:   In the event your employment is terminated for Good Reason or any
reason other than for “Cause” and provided you execute a full and complete
general release of all employment-related claims, if any, against the Company,
the Company will pay you the sum of one times your annual base salary, as in
effect at the time of your termination. Such sum shall be paid to you in
twenty-six (26) equal payments on the Company’s regular bi-weekly payroll cycle
over the twelve (12) month period immediately following the termination of your
employment but in no event shall payments extend beyond March 15th of the year
following your termination. In addition, during the Severance Period, you may
continue to participate in the health and dental plans provided to you as of the

3



--------------------------------------------------------------------------------



 



Garry Welsh
Page 4 of 5

         
 
      date of termination at the same level and in the same manner as if your
employment had not terminated. If the terms of any benefit plan referred to in
this section do not permit your continued participation, then the Company will
arrange for other coverage providing substantially similar coverage at no
additional cost to you.
 
       
 
      For purposes of this offer, Paragraph 1(c) of the Change of Control
Severance Agreement is incorporated herein to define “Cause” and the
circumstances in which your employment may be terminated for Cause. “Good
Reason” means, without Executive’s express written consent, the occurrence of
any of the following events:
 
       
 
           (i) (A) any change in the duties or responsibilities of Executive
that is inconsistent in any material and adverse respect with Executive’s
primary position, duties, responsibilities, or status with the Company
(including any material and adverse diminution of such duties or
responsibilities) or (B) a material and adverse change in Executive’s titles or
offices with the Company;
 
       
 
           (ii) a reduction by the Company in Executive’s rate of annual base
salary or annual target bonus opportunity as the same may be increased from time
to time; or
 
       
 
           (iii) any requirement of the Company that Executive be based anywhere
more than fifty (50) miles from the office where Executive is located at the
time of his initial employment.
 
       
 
      An isolated, insubstantial and inadvertent action taken in good faith and
which is remedied by the Company within ten (10) days after receipt of notice
thereof given by Executive shall not constitute Good Reason. Executive’s right
to terminate employment for Good Reason shall not be affected by Executive’s
incapacities due to mental or physical illness and Executive’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any event or condition constituting Good Reason; provided, however, that
Executive must provide notice of termination of employment within thirty
(30) days following Executive’s knowledge of an event constituting Good Reason
or such event shall not constitute Good Reason under this Agreement.

     As a condition of employment, the Company must be satisfied that you are
not subject to any agreement or understanding that would directly or indirectly
restrict your ability to perform duties for the Company. You will also need to
successfully undergo a background check and drug screen

4



--------------------------------------------------------------------------------



 



Garry Welsh
Page 5 of 5
prior to beginning employment. Further, as a senior executive, you will be
required to qualify for registration as a “controlling person” under the various
state laws that regulate the Company’s business.
     Please let us know whether you accept these general terms of employment, by
signing in the space provided below, and returning a copy to my attention.
     Garry, we believe that the position of Senior Vice President of Finance and
Chief Financial Officer provides an excellent opportunity for you to join a
strong leadership team and share in the direct responsibility for the ongoing
success of an exciting, challenging, and growing company.
     Our senior management and the board of directors look forward to welcoming
you to the Gevity team.

            Very Truly Yours,
      /s/ Erik Vonk       Erik Vonk      Chairman and Chief Executive Officer   
 

          Agreed to and Accepted by:
      /s/ Garry Welsh      Garry Welsh           

Cc: Edwin E. Hightower, Jr., Esq.

5